Title: [Diary entry: 2 November 1787]
From: Washington, George
To: 

Friday 2d. Thermometer at 32 in the Morning—46 at Noon and 44 at Night. Last Night being very cold the grd. this morning was hard frozen. The Weather however through the day was very pleasant. After breakfast I returned home by way of Muddy hole, Dogue run, Frenchs and the Ferry. At the first 3 plows were breaking up the remains of field No. 4. The other hands were taking up the Jerusalem Artichoke from the half Acre of experimental ground adjoining the half Acre in which the Irish Potatoes grew. Yield 58½ bushls. The quantity in the dunged, and undunged part was equal but the roots of the 1st. were largest. At Dogue run all hands were engaged in treading out Wheat. At Frenchs except the two Plows which were at work, they were employed in digging Irish Potatoes. At the Ferry in treading out Oats.